 1	 MCGREGOR W. SCOTT
    United States Attorney
 2	 AMANDA BECK
    Assistant United States Attorney
 3	 501 I Street, Suite 10-100
    Sacramento, CA 95814
 4	 Telephone: (916) 554-2700
    Facsimile: (916) 554-2900
 5	

 6	 Attorneys for Plaintiff
    United States of America
 7	

 8	
                                 IN THE UNITED STATES DISTRICT COURT
 9	
                                    EASTERN DISTRICT OF CALIFORNIA
10	

11	 UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-228 JAM
12	                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13	                         v.                           FINDINGS AND ORDER
14	 CHRISTOPHER LAWRENCE,                                DATE: November 20, 2018
                                                         TIME: 9:15 a.m.
15	                               Defendant.             COURT: Hon. John A. Mendez
16	

17	                                              STIPULATION

18	         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19	 through defendant’s counsel of record, hereby stipulate as follows:

20	         1.      By previous order, this matter was set for status on November 20, 2018.

21	         2.      By this stipulation, defendant now moves to continue the appearance until January 8,

22	 2019 at 9:15 a.m., and to exclude time between November 20, 2018, and January 8, 2019, under Local

23	 Code T4.

24	         3.      The parties agree that, when they appear on January 8, 2019, they expect either that the

25	 defendant will enter a change of plea or that the government will request a trial date.

26	         4.      The parties agree and stipulate, and request that the Court find the following:

27	                 a)      The government has represented that the discovery associated with this case

28	         includes about 10,447 numbered document pages, photographs, audio recordings, and a video


       STIPULATION REGARDING EXCLUDABLE TIME             1
       PERIODS UNDER SPEEDY TRIAL ACT
 1	        recording. All of this discovery has been either produced directly to counsel and/or made

 2	        available for inspection and copying.

 3	               b)      Counsel for defendant desires additional time to conduct investigation and to

 4	        review related discovery.

 5	               c)      Counsel for defendant believes that failure to grant the above-requested

 6	        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7	        into account the exercise of due diligence.

 8	               d)      The government does not object to the continuance.

 9	               e)      Based on the above-stated findings, the ends of justice served by continuing the

10	        case as requested outweigh the interest of the public and the defendant in a trial within the

11	        original date prescribed by the Speedy Trial Act.

12	               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13	        et seq., within which trial must commence, the time period of November 20, 2018 to January 8,

14	        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15	        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16	        of the Court’s finding that the ends of justice served by taking such action outweigh the best

17	        interest of the public and the defendant in a speedy trial.

18	

19	        //

20	

21	

22	

23	        //

24	

25	

26	

27	        //

28	

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1	

 2	         5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3	 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4	 must commence.

 5	         IT IS SO STIPULATED.

 6	
      Dated: November 16, 2018                               MCGREGOR W. SCOTT
 7	                                                          United States Attorney
 8	
                                                             /s/ AMANDA BECK
 9	                                                          AMANDA BECK
                                                             Assistant United States Attorney
10	

11	
      Dated: November 16, 2018                               /s/ HANNAH LABAREE
12	                                                          HANNAH LABAREE
13	                                                          Counsel for Defendant
                                                             CHRISTOPHER LAWRENCE
14	

15	

16	

17	                                        FINDINGS AND ORDER

18	         IT IS SO FOUND AND ORDERED this 16th day of November, 2018

19	
                                                           /s/ John A. Mendez
20	                                                   THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
21	

22	

23	

24	

25	

26	

27	

28	

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
